     Case: 1:19-cv-00901-TSB Doc #: 1 Filed: 10/24/19 Page: 1 of 7 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION (AT CINCINNATI)

WILLIAM P. SAWYER d/b/a                        )
SHARONVILLE FAMILY MEDICINE,                   )
individually and as the representative of a    )   Civil Action No. 1:19-CV-901
class of similarly-situated persons,           )
                                               )
       Plaintiff,                              )
                                               )   CLASS ACTION
v.                                             )
                                               )
NOVARTIS PHARMACEUTICALS                       )   COMPLAINT
CORPORATION and ALCON                          )
LABORATORIES, INC.                             )
                                               )
        Defendants.                            )
                                               )
                                               )

       Pursuant to Rules 7 and 8 of the Federal Rules of Civil Procedure, Plaintiff William P.

Sawyer d/b/a Sharonville Family Medicine (“Sharonville Family Medicine” or “Dr. Sawyer”)

alleges the following against Defendants Novartis Pharmaceuticals Corporation (“Novartis”) and

Alcon Laboratories, Inc. (“Alcon”).

                                PRELIMINARY STATEMENT

       1.       On November 4, 2015, Sharonville Family Medicine received a document on its

fax machine that pertained to the treatment of Acute Otitis Externa and Acute Otitis Media with

Typanostomy Tubes (the “Acute Otitis Fax”). A copy of the Acute Otitis Fax is attached hereto

as Exhibit A.

       2.       Based on information, belief, and the Acute Otitis Fax itself, Novartis or Alcon

authorized a third-party vendor to send a document to the fax machine/fax number of Sharonville

Family Medicine on or about November 4, 2015 that pertained to the treatment of Acute Otitis

Externa and Acute Otitis Media with Typanostomy Tubes.
     Case: 1:19-cv-00901-TSB Doc #: 1 Filed: 10/24/19 Page: 2 of 7 PAGEID #: 2




       3.      The Acute Otitis Fax was transmitted to other persons via their respective fax

numbers/fax machines.

       4.      47 U.S.C. § 227 is a federal law commonly referred to as the “Telephone

Consumer Protection Act” (“TCPA”) or “Junk Fax Prevention Act” (“JFPA”)

       5.      The claims of Sharonville Family Medicine and the other recipients of the Acute

Otitis Fax are all based on the same legal theory; i.e., violations of the TCPA.

                                            PARTIES

       6.      Dr. Sawyer is an individual who resides in the State of Ohio.

       7.      Sharonville Family Medicine is a trade name registered in the State of Ohio for a

medical facility located in Sharonville, Ohio that is operated by Dr. Sawyer.

       8.      Novartis Pharmaceuticals Corporation is a Delaware corporation, and its principal

place of business in the United States is in Hanover, New Jersey.

       9.      Alcon Laboratories, Inc. is a Delaware corporation, and its principal place of

business in the United States is in Fort Worth, Texas.

                                              FACTS

       10.     Novartis distributes pharmaceutical drugs.

       11.     Ciprodex® is a pharmaceutical drug marketed as a treatment for both Acute Otitis

Externa and Acute Otitis Media with Typanostomy Tubes.

       12.     In November of 2015, Ciprodex® was distributed by Novartis.

       13.     Alcon distributes pharmaceutical drugs.

       14.     Cipro® (or Cipro® HC OTIC) is a pharmaceutical drug marketed as a treatment

for Acute Otitis Externa in adults and pediatric patients.

       15.     In November of 2015, Cipro® (or Cipro® HC OTIC) was distributed by Alcon.




                                                 2
      Case: 1:19-cv-00901-TSB Doc #: 1 Filed: 10/24/19 Page: 3 of 7 PAGEID #: 3




       16.     In November of 2015, Alcon and Novartis derived revenue from the sale of

prescription drugs such as Ciprodex® and Cipro® (or Cipro® HC OTIC).

       17.     The Acute Otitis Fax invited persons to attend an “Educational Dinner Event”.

       18.     The “Educational Dinner Event” referenced in the Acute Otitis Fax was a

promotional activity.

       19.     The “Educational Dinner Event” referenced in the Acute Otitis Fax was not

accredited.

       20.     Ciprodex® and/or Cipro® (or Cipro® HC OTIC) were discussed by the

presenter(s) at the “Educational Dinner Event” referenced in the Acute Otitis Fax.

       21.     The expenses for the “Educational Dinner Event” referenced in the Acute Otitis

Fax included a fee for the presenter(s) and the cost of the dinner for the attendees.

       22.     Alcon and/or Novartis paid some or all of the expenses for the “Educational

Dinner Event” referenced in the Acute Otitis Fax.

       23.     Alcon and/or Novartis did not obtain express permission from Sharonville Family

Medicine to send advertisements to Sharonville Family Medicine’s fax number/facsimile

machine before November 4, 2015.

       24.     The Acute Otitis Fax did not contain a notice that stated that the recipient may

make a request to the sender of the unsolicited advertisement not to send any future unsolicited

advertisements to a telephone facsimile machine or machines and that failure to comply is

unlawful.

                               CLASS ACTION ALLEGATIONS

       25.     Sharonville Family Medicine brings this action on behalf of the following

persons: “All persons who (1) on or after four years prior to the filing of this action (2) were sent




                                                  3
     Case: 1:19-cv-00901-TSB Doc #: 1 Filed: 10/24/19 Page: 4 of 7 PAGEID #: 4




the Acute Otitis Fax or similar material (3) via facsimile (4) by or on behalf of Novartis or

Alcon.” The persons who meet these criteria are the “putative class members”.

       26.     Numerosity: Based on information, belief, and the appearance of the Acute Otitis

Fax, the number of putative class members exceeds forty.

       27.     Commonality: Common questions of law and fact apply to the claims of the

putative class members. These include the following:

               (a)     Whether the Acute Otitis Fax constitutes an “unsolicited
                       advertisement” within the meaning of the TCPA;

               (b)     How Defendants compiled or obtained the list of fax
                       numbers to which the Acute Otitis Fax was sent;

               (c)     Whether Defendants obtained “express invitation or
                       permission” within the meaning of the TCPA from the
                       intended targets prior to sending them the Acute Otitis Fax;

               (d)     Whether the Acute Otitis Fax contained an opt-out notice
                       that complied with the requirements of the TCPA;

               (e)     Whether Defendants violated the TCPA and the regulations
                       promulgated thereunder with regard to the Acute Otitis
                       Fax; and

               (f)     Whether Defendant sent the Acute Otitis Fax intentionally,
                       knowingly, or willfully.

       28.     Typicality: Sharonville Family Medicine is asserting the same claim under the

same federal statute as the other members of the putative class. Sharonville Family Medicine is

also seeking the same relief for itself and the other members of the putative class.

       29.     Adequacy:     Sharonville Family Medicine has no interests in conflict with the

putative class members, has the resources and inclination to prosecute this action to completion,

and has retained experienced and competent counsel to assist it in doing so.




                                                 4
     Case: 1:19-cv-00901-TSB Doc #: 1 Filed: 10/24/19 Page: 5 of 7 PAGEID #: 5




       30.    Predominance: The questions of law and fact common to the putative class

members predominate over any questions affecting only individual members because:

              (a)     Sharonville Family Medicine’s claim depends on the same
                      factual and legal issues as that of the putative class
                      members;

              (b)     the evidence supporting Defendants’ likely defenses will
                      come solely from Defendants’ own records and will not
                      require any information or inquiries from individual class
                      members;

              (c)     the damages for all putative class members are set by
                      statute and will, therefore, be the same for each and every
                      member of the putative class; and

              (d)     the identity of the putative class members can be readily
                      ascertained from Defendants’ or its agents’ computer
                      records, phone records, or other business records.

       31.    Superiority:   A class action would be superior to individual actions by the

putative class members for the following reasons:

              (a)     the damages suffered by any one class member are too low
                      to justify a stand-alone lawsuit;

              (b)     the TCPA contains no provision for awarding attorney fees.
                      As such, individual claimants would, as a practical matter,
                      have to proceed pro se against large, sophisticated
                      defendants;

              (c)     many of the putative class members are legal entities that
                      would not be permitted to proceed in court pro se; and

              (d)     the evidence concerning each of putative class member’s
                      claims is so similar that the adjudication of each on an
                      individual basis would be repetitive, inefficient, and
                      wasteful.

                    CLAIM FOR RELIEF – VIOLATIONS OF THE TCPA

       32.    47 U.S.C. 227(b)(1)(C)(i)-(iii) of the TCPA states, in part, as follows: “It shall be

unlawful for any person . . . to use any telephone facsimile machine, computer or other device to



                                                5
     Case: 1:19-cv-00901-TSB Doc #: 1 Filed: 10/24/19 Page: 6 of 7 PAGEID #: 6




send, to a telephone facsimile machine, an unsolicited advertisement unless (i) the unsolicited

advertisement is from a sender with an established business relationship with the sender . . . and

(iii) the unsolicited advertisement contains a notice meeting the requirements under paragraph

(2)(D).”

       33.     47 U.S.C. § 227(a)(5) of the TCPA states as follows: “The term ‘unsolicited

advertisement’ means any material advertising the commercial availability or quality of any

property, goods, or services which is transmitted to any person without that person's prior

express invitation or permission, in writing or otherwise.”

       34.     Novartis and/or Alcon authorized a third-party vendor to send the Acute Otitis

Fax to the fax machines/fax numbers of Sharonville Family Medicine and numerous other

persons.

       35.     The Acute Otitis Fax promotes the commercial availability and/or quality of

property, goods, and/or services of Alcon and/or Novartis.

       36.     Neither   Novartis    nor   Alcon     obtained   express   permission   from   the

targets/recipients of the Acute Otitis Fax prior to sending such advertisements to their fax

machines/fax numbers.

       37.     The Acute Otitis Fax did not contain a notice that met the requirements of

paragraph (2)(D) of the TCPA.

       38.     Sharonville Family Medicine and the putative class members have suffered actual

damages and statutory damages under the TCPA due to the sending of the Acute Otitis Fax to

their fax machines/fax numbers.

       WHEREFORE, Plaintiff William P. Sawyer d/b/a Sharonville Family Medicine,

individually and on behalf of all others similarly situated, demands judgment in his favor and




                                                 6
     Case: 1:19-cv-00901-TSB Doc #: 1 Filed: 10/24/19 Page: 7 of 7 PAGEID #: 7




against Defendants Alcon Laboratories, Inc and Novartis Pharmaceuticals Corporation as

follows:

       (1)   that the Court adjudge and decree that the present case may be maintained
             as a class action, appoint William P. Sawyer d/b/a Sharonville Family
             Medicine as the representative of the class, and appoint counsel for Dr.
             Sawyer as counsel for the class;

       (2)   that the Court award damages to William P. Sawyer d/b/a Sharonville
             Family Medicine and the other members of the class for each violation of
             the TCPA by the Defendants;

       (3)   that the Court award William P. Sawyer d/b/a Sharonville Family
             Medicine pre-judgment interest, post-judgment interest, attorney fees,
             treble damages, costs, and such other relief as may be just and proper.

                                          Respectfully submitted,

                                          WILLIAM P. SAWYER D/B/A SHARONVILLE
                                          FAMILY MEDICINE individually and as the
                                          representative of a class of similarly-situated
                                          persons,

                                          /s/Matthew E. Stubbs
                                          GEORGE D. JONSON (0027124)
                                          MATTHEW W. STUBBS (0066722)
                                          MONTGOMERY JONSON, LLP
                                          600 Vine Street, Suite 2650
                                          Cincinnati, OH 45202
                                          Telephone: (513) 241-4722
                                          Facsimile: (513) 7689227
                                          Email: gjonson@mojolaw.com
                                                 mstubbs@mojolaw.com




                                             7
